      Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA,                       '
       Plaintiff                                 '
                                                 '
           v.                                    '                      19-CV-00163
                                                       CIVIL CASE NO. _____________
                                                 '
                                                 '
 1061 Ceiba Circle                               '
 Brownsville, TX 78521                           '
          Defendant                              '

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, the United States of America, by and through its United States Attorney for the

Southern District of Texas and the undersigned Assistant United States Attorney, represents:

                                    NATURE OF ACTION

1.     This is a civil forfeiture action in rem brought under: (a) 18 U.S.C. ' 981(a)(1)(A) which

provides for the forfeiture of real property involved in a transaction or attempted transaction in

violation of 18 U.S.C. '' 1956 or 1957, or any property traceable to such property; (b) 21 U.S.C.

' 881(a)(6) which provides for the forfeiture of all moneys furnished or intended to be furnished

by any person in exchange for a controlled substance or listed chemical in violation of the

Controlled Substances Act (21 U.S.C. § 801, et. seq.), and all proceeds traceable to such an

exchange; and (c) 18 U.S.C. ' 981(a)(1)(C) incorporating 18 U.S.C. ' 1956(c)(7)(A) and 18 U.S.C.

' 1961(1) which provides for the forfeiture of real property which constitutes or is derived from

proceeds traceable to any offense involving the felonious buying, selling, receiving, importing or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substances Act), punishable under any law of the United States.



                                JURISDICTION AND VENUE
         Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 2 of 9



2.       This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C. '' 1345 and

1355.

3.       Venue is proper in the Southern District of Texas under 28 U.S.C. '' 1355, 1391 and 1395.

                                    DEFENDANT PROPERTY

4.       The defendant is real property and improvements located at: 1061 Ceiba Circle,

Brownsville, TX 78521, Cameron County Property ID No. 169076, with a legal description of:

         LOTS THIRTY-EIGHT [38] AND THIRTY-NINE [39], BLOCK TWO [2], LA
         HACIENDA SUBDIVISION, CITY OF BROWNSVILLE, CAMERON COUNTY,
         TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN
         CABINET I, PAGE 2277-A, MAP RECORDS, CAMERON COUNTY, TEXAS, AND
         AMENDED IN CABINET I, PAGES 2337-B THRU 2338-A, MAP RECORDS,
         CAMERON COUNTY, TEXAS,

         hereafter referred to as the ADefendant Real Property.@

5.   The record owner of the Defendant Real Property is Juan Gerardo Martinez.

6.   The Defendant Real Property is located within this district and within the jurisdiction of the

Court.

                                           FACTS

7.   Upon information and belief, the United States of America alleges:

a. On September 5, 2018, Juan Gerardo Martinez, the record owner of Defendant Real Property,

was arrested for attempting to smuggle $644,285.00 of bulk cash into Mexico from the United

States in violation of 31 United States Code 5332. (Case: 1:18-cr-00766-1). Juan Gerardo Martinez

was arrested with Sergio Betancourt in Cameron County, TX. When arrested, Sergio Betancourt

told officers that he was going to be paid $3,000 to smuggle the money into Mexico and that Juan

Gerardo Martinez was also aware of the money and was going to be paid $1,500.00. Based on the

method of concealment, the amount of funds, and the destination of the funds (Matamoros), there

                                                  2
        Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 3 of 9



 is probable cause to believe these funds are proceeds of narcotics trafficking.

b.    On September 6, 2018, Defendant Real Property was discovered by investigators during a

 bond hearing before U.S. Magistrate Judge Ignacio Torteya, III.

 c.   On September 21, 2018, United States Customs and Border Protection, Laboratories and

 Scientific Services Directorate, completed analysis of several latent fingerprints that were lifted

 from the labels that were on the bundles of bulk cash totaling $644,285.00. There were two positive

 identifications made based on the latent fingerprints. The first identification was a positive match

 to known prints submitted for Juan Gerardo Martinez.

 d.   On October 2, 2018, Juan Gerardo Martinez was indicted by a federal Grand Jury in the

 Southern District of Texas.

 e.   On October 17, 2018, investigators went to Defendant Real Property in order to determine

 who was living at Defendant Real Property. A woman who answered the door, identified herself

 as Rosa Moreno, and stated that she and her children live at Defendant Real Property. Rosa Moreno

 identified her children and stated that their father was Rafael Cardenas-Vela, who did not live at

 Defendant Real Property because he was in prison for Controlled Substance Act violations.

 (Rafael Cardenas-Vela was convicted of narcotics trafficking and money laundering conspiracies

 in U.S. District Court in Brownsville and is incarcerated in the Bureau of Prisons.) When Cardenas

 was prosecuted, U.S. District Judge Hanen approved the forfeiture of $5,000,000.00 in narcotics

 proceeds from Cardenas and assessed a $5,000,000.00 money judgment against him (DE 121,

 1:11-CR-1022, entered on November 17, 2014). Rosa Moreno further stated that she did not pay

 rent, but was allowed to live in Defendant Real Property if she paid utilities, taxes, and HOA dues.

 f.    On November 9, 2018, an interview was conducted at the Homeland Security Investigations,


                                                  3
       Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 4 of 9



Brownsville office, with a cooperating individual, hereafter Cooperator. Investigators showed

Cooperator a photograph of Defendant Real Property. Cooperator was aware of the property but

stated that he was not the owner of Defendant Real Property, nor did he allow Rosa Moreno to live

in Defendant Real Property. Cooperator stated that Defendant Real Property was not his to allow

Rosa Moreno to live in but further stated that Defendant Real Property belonged to a friend of his

named Rafael Cardenas-Vela. Cooperator further stated that he had introduced Rafael Cardenas-

Vela to a builder who could help him build Defendant Real Property. Cooperator also stated that

Rafael Cardenas-Vela requested that he legally put Defendant Real Property under the name

Cooperator. Cooperator declined to put Defendant Real Property under his name. Cooperator

further stated to investigators that he believed the builder of Defendant Real property had paid his

workers in cash while in Mexico and that the materials for Defendant Real Property had been paid

for in cash.

g.    Cameron County Appraisal District Records for Defendant Real Property show that it was

acquired by Juan Gerardo Martinez in 2014. The Appraisal District’s roll value history show that

the appraisal value of the property’s improvements went from $0 in 2014 to $78,289 in 2015 and

to $272,795 in 2016. On October 19, 2018 a review of Public Utilities for Defendant Real Property

was conducted. Utilities were found to be in the name of Juan Gerardo Martinez. Juan Gerardo

Martinez requested that utilities be started at Defendant Real Property on December 7, 2015. On

his utility application, Juan Gerardo Martinez stated that he is not a tenant of Defendant Real

Property. He further used a Post Office Box for his primary mailing address rather than that of

Defendant Real Property.




                                                 4
      Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 5 of 9



h.   On December 14, 2018, an interview was conducted at the Homeland Security

Investigations, Brownsville office, with Sergio Izquierdo. Sergio Izquierdo previously owned lot

39, one of the lots on which Defendant Real Property was built. Sergio Izquierdo sold lot 39 to

Juan Gerardo Martinez and received his payments in cash in August, 2014. Mr. Izquierdo furnished

one receipt for $19,000.00 and another for $21,300.00 with the two receipts totaling $40,300.00.

Sergio Izquierdo further stated that the reason he saved the receipts was because it was an all-cash

transaction and he found that odd.

i.   On February 6, 2019, Juan Gerardo Martinez pled guilty to Bulk Cash Smuggling (31 United

States Code 5332(a)(1) and (b)).

j.   On August 20, 2019, a Texas Workforce report was run on Rosa Moreno (also known as

Rosa Cardenas) the person living in Defendant Real Property and on Juan Gerardo Martinez, the

registered owner of Defendant Real Property. Texas Workforce revealed that Juan Gerardo

Martinez has not had any reported wages to Texas Workforce since the second quarter of 2012.

Rosa Moreno has the following reportable wages by quarter-year: (2-2019 $1,850.00), (1-2019,

$1,770.00), (4-2018, $1,820.00), (3-2018, $1,350.00), (2-2018, $650.00 + $549.00), (1-2018,

$1,404.00), (4-2017, $1557.00), (3-2017, 1,440.00), (2-2017, $1,539.00), and (1-2017, $1,512.00).

Previous to 2017, Rosa Moreno did not have any income reported to Texas Workforce. Neither

Rosa Moreno, nor Juan Gerardo Martinez had Texas Workforce reported income during the time

period that land acquisition for Defendant Real Property and construction of Defendant Real

Property occurred.

k.   On August 22, 2019, financial information was analyzed for Juan Gerardo Martinez and his

business Emgon Group LLC. According to open source information Emgon Group LLC. was


                                                 5
      Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 6 of 9



registered as a business August of 2015 and forfeited existence January of 2018. Therefore, there

was no business in 2014 to receive income to justify the cash payments reference to Sergio

Izquierdo in paragraph i, supra. A review of FinCEN data showed no evidence of cash withdrawals

or deposits into financial institutions of more than $10,000 in currency by Juan Gerardo Martinez

and/or Emgon Group LLC. A further analysis of Juan Gerardo Martinez’s financials showed an

absence of Currency and Monetary Instrument reports which are required for individuals that

transport in excess of $10,000.00 into or out of the United States.

l.   On August 22, 2019, an assessment of taxes paid at Defendant Real Property showed that

Juan Gerardo Martinez made a $5,292.00 payment via cashier’s check from Chase Bank on August

22, 2017. A review of his Chase account information showed that on August 22, 2017, Juan

Gerardo Martinez made a $5,300.00 cash deposit. On August 31, 2017, Juan Gerardo Martinez

made another significant payment totaling $5,186.48, with a cashier’s check from Chase Bank,

however, there was no record of a deposit or a withdrawal for that transaction. On December 20,

2018, Juan Gerardo Martinez (Post Arrest) made an $80.00 and a $500.00 payment utilizing

Western Union money orders for payments of back taxes.            On November 19, 2018, Rosa

Moreno’s brother-in-law identified as Juan C. Espinosa began making payment for the back taxes

on Defendant Real Property. On November 19, 2018, Juan C. Espinosa paid approximately

$3,448.00 towards the real property taxes utilizing international money orders.

m.    An analysis of Juan Gerardo Martinez’s crossing patterns showed that Juan Gerardo

Martinez crossed frequently with Sergio Betancourt. Juan Gerardo Martinez crossed 50 times in a

red Ford Mustang bearing Texas registration HNF6378. The same vehicle had the $644,285.00

concealed in the natural voids in the rear body panels and was seized when Juan Gerardo Martinez


                                                 6
      Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 7 of 9



and Sergio Betancourt were arrested. Juan Gerardo Martinez crossed 56 times with co-defendant

Sergio Betancourt.

n.   On August 22, 2019, a review of FinCEN data showed no evidence of cash withdrawals or

deposits into financial institutions of more than $10,000 in currency by Carlos Perez and his

business C P Construction. C P Construction is the permit holder for the building permits which

funded the construction of Defendant Real Property.

                                         CONCLUSION

8.   The Defendant Property is subject to forfeiture under 18 U.S.C. § 981(a)(1)(A) as property

involved in a transaction or attempted transaction in violation of 18 U.S.C. § 1956 or 1957, or any

property traceable to such property, under 21 U.S.C. § 881(a)(6) as property traceable to proceeds

of drug trafficking; and under 18 U.S.C. § 981(a)(1)(C) incorporating 18 U.S.C. § 1956(c)(7)(A)

and 18 U.S.C. § 1961(1) as property derived from proceeds traceable to any offense involving the

felonious buying, selling, receiving, importing or otherwise dealing in a controlled substance or

listed chemical (as defined in section 102 of the Controlled Substances Act).

                         NOTICE TO ANY POTENTIAL CLAIMANTS

       YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Real

Property which is subject to forfeiture and want to contest the forfeiture, you must file a verified

claim which fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions.     The verified claims must be filed no later than

thirty-five (35) days from the date this Complaint has been sent in accordance with Rule G(4)(b).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed

no later than twenty-one (21) days after filing the claim.    The claim and answer must be filed


                                                 7
      Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 8 of 9



with the United States District Clerk for the Southern District of Texas and a copy must be served

upon the undersigned Assistant United States Attorney at the address provided in this Complaint.

                                            PRAYER

       WHEREFORE, the United States of America prays that judgment of forfeiture be entered

against the Defendant Real Property in favor of the United States of America and for such costs

and other relief to which the United States of America may be entitled.

                                                    Respectfully submitted,

                                                    RYAN PATRICK
                                                    United States Attorney

                                             By:   s/ Jon Muschenheim
                                                    JON MUSCHENHEIM
                                                Assistant United States Attorney
                                                    State Bar No. 14741650
                                                    Federal Bar No. 9246
                                                    800 N. Shoreline Blvd., Suite 500
                                                    One Shoreline Plaza
                                                    Corpus Christi, Texas 78401
                                                    (361) 888-3111




                                                8
          Case 1:19-cv-00163 Document 1 Filed on 08/26/19 in TXSD Page 9 of 9

                                        VERIFICATION

          I, Kevin Morehouse, a Special Agent with the Department of Homeland Security, hereby

affirm and verify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the set forth in the

foregoing Complaint for Forfeiture in Rem are true and correct to the best of my knowledge and

belief.

                           23 day of August, 2019.
          Executed on the ___


                                             Kevin Morehouse
                                             Special Agent, Homeland Security




                                                9
